Case 1:20-cv-01132-JDB Document 61-6 Filed 01/04/21 Page 1 of 2




                    EXHIBIT E
9/4/2020             Case 1:20-cv-01132-JDB Document 61-6
                                                     ReviewerFiled 01/04/21 Page 2 of 2


      Final President’s Commission In-Person Hearing – June 23-24, Tampa FL

           LECommission
           05/15/2020 at 11:26 AM
           To: Details 

      From:         LECommission <lecommission@usdoj.gov>
      Sent:         05/15/2020 at 11:26 AM
      To:
      Cc:           LECommission <lecommission@usdoj.gov>

       Display Images      For your security, images aren’t automatically displayed.


      ** - EXTERNAL SENDER. Only open links and attachments from known senders. DO NOT provide sensitive
      information. Check email for threats per risk training. - **




      Dear President’s Commission Working Group Members:



      As has been indicated in recent telephone hearing announcements, the Commission is planning to convene for an in-
      person final hearing in Tampa, FL on June 23-24, 2020. The agenda is under development, but each of you will be
      receiving an invitation to participate in this hearing. Our meeting provider will be following-up with more travel details,
      but we would like to poll the Working Group members to gauge your ability to participate in this hearing, which will
      likely involve one and a half days of business and up to two nights lodging in downtown Tampa, Florida (travel and
      hotel costs will be covered for non-federal travelers).



      Please respond with an email to the Commission email in-box at LECommission@jmd.usdoj.gov with one of the
      following response in the Subject Line: Plan to Attend, Unable to Attend, Unknown at this time. Please know that we
      understand this is not a final or firm response, however for planning purposes we are attempting to gauge the number
      of hearing participants and observers.



      Thank you in advance,



      Phil Keith, Chair

      President’s Commission on Law Enforcement and the Administration of Justice




https://login-us.mimecast.com/reviewer/app/print.jsp#/print/eNoljcsOgjAURP_lbqHhUkDAHcGFRiQq8bEwabRU2wUSCtRX_HdRN5OZnMnMC1rBey1…    1/1
